10 N.Y.3d 747 (2008)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DANIEL SPARBER, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JOHN LINGLE, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ROBERT THOMAS, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MANUEL RODRIGUEZ, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ANTHONY WARE, Appellant.
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided February 14, 2008.
Motion by Legal Aid Society of New York City for leave to file a brief amicus curiae on the appeals herein granted. Two copies of the brief must be served and 24 copies filed within seven days.